Case 2:18-cv-09826-JLS-PLA Document 95 Filed 06/27/19 Page 1 of 3 Page ID #:664
                                                             FILED
                                                    CLERK, U.S. DISTRICT COURT


                                                      JUNE 27, 2019


                                                 CENTRAL DISTRICT OF CALIFORNIA
                                                   BY: ___________________ DEPUTY
Case 2:18-cv-09826-JLS-PLA Document 95 Filed 06/27/19 Page 2 of 3 Page ID #:665
Case 2:18-cv-09826-JLS-PLA Document 95 Filed 06/27/19 Page 3 of 3 Page ID #:666
